THE STATE OF SOUTH CAROLINA 

                          In The Supreme Court 


              In the Matter of Charles Lee Anderson, Respondent.

              Appellate Case No. 2016-001473


                              Opinion No. 27668
             Submitted September 13, 2016 – Filed September 28, 2016


                              DEFINITE SUSPENSION


              Lesley M. Coggiola, Disciplinary Counsel, and C. Tex
              Davis, Jr., Senior Assistant Disciplinary Counsel, both of
              Columbia, for Office of Disciplinary Counsel.

              Charles Lee Anderson, of Anderson, pro se.



PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement contained in Rule 413 of the South Carolina Appellate Court Rules.
In the Agreement, respondent admits misconduct and consents to a definite
suspension, not to exceed three years, or disbarment. Respondent requests the
sanction be made retroactive to the date of interim suspension,1 but understands
that if the Court declines to apply the sanction retroactively, the validity or
enforceability of the Agreement is not affected. ODC does not oppose the request.
As a condition of discipline, respondent agrees to complete the Legal Ethics and
Practice Program Ethics School, Trust Account School, and Advertising School
prior to reinstatement. We accept the Agreement and suspend respondent from the
practice of law in this state for two years, retroactive to the date of his interim


1
 Respondent was placed on interim suspension by order dated January 14, 2014. In re
Anderson, 406 S.C. 641, 753 S.E.2d 532 (2014).
suspension. The facts, as set forth in the Agreement, are as follows.

                                        Facts

                                     Matter A

In January 2014, respondent pled guilty to making false statements in a matter
within the jurisdiction of a department or agency of the United States, in violation
of 18 U.S.C. § 1001. Respondent made one or more false, fictitious and fraudulent
statements and representations in an ongoing investigation by agents of the Drug
Enforcement Agency and Homeland Security of a large-scale cocaine conspiracy
that led to federal charges against multiple individuals, including a client of
respondent. On June 23, 2014, respondent was sentenced to five months'
imprisonment, and upon release, will be on supervised release for three years, be
placed on a location monitoring program with radio frequency electronic
monitoring for five months, and be required to perform 100 hours of community
service or complete a week long community service project.

Respondent admits his conduct violated the following Rules of Professional
Conduct, Rule 407, SCACR: Rule 1.2(d)(a lawyer shall not counsel a client to
engage, or assist a client, in conduct that the lawyer knows is criminal or
fraudulent); Rule 8.4(a)(it is professional misconduct for a lawyer to violate the
Rules of Professional Conduct); Rule 8.4(b)(it is professional misconduct for a
lawyer to commit a criminal act that reflects adversely on the lawyer's honesty,
trustworthiness or fitness as a lawyer in other respects); Rule 8.4(c)(it is
professional misconduct for a lawyer to commit a criminal act involving moral
turpitude); Rule 8.4(d)(it is professional misconduct for a lawyer to engage in
conduct involving dishonesty, fraud, deceit or misrepresentation); and Rule
8.4(e)(it is professional misconduct for a lawyer to engage in conduct that is
prejudicial to the administration of justice).

                                      Matter B

Respondent represented a client (Client A) in a personal injury matter. He also
represented the client's mother (Client B) in her capacity as personal representative
of the estate of Client A's father. Client A signed a contingency agreement, while
Client B paid a flat fee for representation. Respondent settled the liability portion
of the personal injury matter for $25,000, which was the full amount of the policy
involved, and the underinsured claim was settled for $8,000.
During the same time period, respondent reached an agreement with regard to the
estate of Client A's father pursuant to which Client B would agree to pay $24,000
within ninety days to satisfy the claims of two illegitimate children, thereby freeing
up the property of the estate for Client B. Client B was unable to obtain $24,000
within the ninety-day time period, so Client A verbally authorized respondent to
use the monies held in trust from the personal injury settlement to pay Client B's
debt with the estate. The understanding among the parties was that Client B would
then obtain an equity line mortgage on the property and use the proceeds to repay
Client A.

Respondent admits he should have obtained written consent from Client A before
transferring any monies held in trust from the personal injury settlement. He also
admits his conduct violates the following Rules of Professional Conduct, Rule 407,
SCACR: Rule 1.2(a)(a lawyer shall abide by a client's decisions concerning the
objectives of representation and shall consult with the client as to the means by
which they are to be pursued; a lawyer may take such action on behalf of the client
as is impliedly authorized to carry out the representation); Rule 1.15 (requirements
for safekeeping client property); and Rule 8.4(e), supra.

Respondent further admits the conduct constitutes grounds for discipline under Rule
7(a)(1), (4), and (5), RLDE.2

                                           Conclusion

We hereby suspend respondent from the practice of law in this state for two years,
retroactive to the date of his interim suspension. Respondent shall complete the
Legal Ethics and Practice Program Ethics School, Trust Account School, and
Advertising School prior to reinstatement.

Within fifteen days of the date of this opinion, respondent shall file an affidavit
with the Clerk of Court showing that he has complied with Rule 30 of Rule 413,
SCACR.

DEFINITE SUSPENSION.

2
  These provisions state it is a ground for discipline for a lawyer to violate the Rules of
Professional Conduct, be convicted of a crime or moral turpitude or a serious crime, and to
engage in conduct tending to pollute the administration of justice or to bring the courts or the
legal profession into disrepute or conduct demonstrating an unfitness to practice law.
PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.